Title: To Thomas Jefferson from Sebastian Bauman, 29 May 1797
From: Bauman, Sebastian
To: Jefferson, Thomas


                    
                        Sir
                        New York May 29th. 97
                    
                    I have taken the liberty to inclose to you a pamphlet containing a statement of the cause of the resignation of all the Officers of the Regiment of Artillery of the City and County of New York, which I had the honor to command and which I hope will do away any unfavourable impressions our proceedings may have made in the mind of the public. I am Sir with great respect Your Obedt and very Humbe Servt
                    
                        S. Bauman
                    
                